NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


PIPERS GLEN HOMEOWNERS                       )
ASSOCIATION,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D18-1344
                                             )
WILMINGTON SAVINGS FUND SOCIETY, )
FSB, d/b/a Christina Trust, not individually )
but as Trustee for Carlsbad Funding          )
Mortgage Trust; RHONDA J. RAHMAN,            )
individually and as personal representative )
of the Estate of David K. Watson a/k/a       )
David Kenneth Watson, deceased; NANCY )
J. WIRTH; STEVEN D. WATSON; CLERK )
OF COURT FOR PINELLAS COUNTY;                )
and UNKNOWN TENANT 1 n/k/a Sam               )
Carbone,                                     )
                                             )
              Appellees.                     )
                                             )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Pinellas
County; George M. Jirotka, Judge.

Leslie M. Conklin, Clearwater, for Appellant.

Richard S. McIver and H. Michael Muniz of
Kass Shuler, P.A., Tampa, for Appellee
Wilmington Savings Fund Society, FSB.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


BLACK and SALARIO, JJ., and SLOAN, JAMES D., ASSOCIATE JUDGE, Concur.




                                  -2-